IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2018-KA-00468-COA

JASON RON BROOKS A/K/A JASON R.                                           APPELLANT
BROOKS A/K/A JASON BROOKS

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         03/08/2018
TRIAL JUDGE:                              HON. GEORGE M. MITCHELL JR.
COURT FROM WHICH APPEALED:                CHOCTAW COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: W. DANIEL HINCHCLIFF
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LAURA TEDDER SHARP
DISTRICT ATTORNEY:                        DOUG EVANS
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 10/22/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE J. WILSON, P.J., McDONALD AND McCARTY, JJ.

       McCARTY, J., FOR THE COURT:

¶1.    Jason Ron Brooks was convicted of aggravated driving under the influence and

sentenced to serve ten years in the custody of the Mississippi Department of Corrections

(MDOC). Finding no arguable issue on appeal, Brooks’s appellate counsel filed a brief

pursuant to Lindsey v. State, 939 So. 2d 743 (Miss. 2005). Brooks was given additional time

to file a supplemental brief but did not. After an independent review of the record and the

briefs, we conclude that there are no reversible issues and affirm Brooks’s conviction and

sentence.
                                          FACTS

¶2.    Jason Ron Brooks was driving under the influence when he struck Marion

McCullock’s car, causing it to roll multiple times. As a result, McCullock was severely

injured with multiple shattered and fractured bones, lacerations, and a concussion. Her

doctor testified that McCullock was “permanently altered” due to her injuries.

¶3.    Security-camera footage captured the wreck, of which a ten-second clip was shown

to the jury. At a pre-trial hearing, Brooks sought to suppress the video evidence or, in the

alternative, present the video in its entirety. The motion to suppress was denied, and Brooks

was granted permission to show the video in mitigation, which he declined to do.

¶4.    There was another motion hearing on the admissibility of the intoxilyzer test. Brooks

challenged the validity of the results, arguing that the administering officer did not comply

with the requisite twenty-minute observation period. After hearing testimony from the

officer and watching footage from his body camera, the trial court found that the intoxilyzer

test was properly administered.

¶5.    Brooks also sought to suppress any statements made while he was in custody and

being questioned. At the hearing on the motion, Brooks’s father testified that Brooks never

received his Miranda rights.1 However, the arresting officer testified that he had informed

Brooks of his rights. After watching video footage from the officer’s body camera and

listening to the testimony presented, the trial court found the officer properly administered

Miranda.



       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                             2
¶6.    After his conviction and sentence, Brooks filed a motion for a judgment

notwithstanding the verdict and an alternative motion for a new trial, both of which were

denied.

¶7.    Brooks’s appeal was assigned to the Mississippi Office of Indigent Appeals. His

counsel filed a brief pursuant to Lindsey, representing to having “scoured the record” and

unable to find any appealable issues. Brooks was granted an additional forty days to file a

supplemental pro se brief, but he did not file a brief.

                                        DISCUSSION

¶8.    In Lindsey the Mississippi Supreme Court adopted a procedure “to govern cases where

appellate counsel represents an indigent criminal defendant and does not believe his or her

client’s case presents any arguable issues on appeal.” Id. at 748 (¶18).

¶9.    The first step of this procedure is for the appellate counsel to “file and serve a brief

in compliance with Mississippi Rule of Appellate Procedure 28(a)(1)-[(5), (8)] . . . .” Id.

Second, counsel must certify in his or her brief that

       there are no arguable issues supporting the client’s appeal, and he or she has
       reached this conclusions after scouring the record thoroughly, specifically
       examining: (a) the reason for the arrest and the circumstances surrounding
       arrest; (b) any possible violations of the client’s right to counsel; (c) the entire
       trial transcript; (d) all rulings of the trial court; (e) possible prosecutorial
       misconduct; (f) all jury instructions; (g) all exhibits, whether admitted into
       evidence or not; and (h) possible misapplication of the law in sentencing.

Id. Third, counsel must send a copy of his brief to the defendant, inform the defendant that

no appealable issues were found, and advise the defendant of the right to file a pro se brief.

Id. Fourth, the appellate court will determine, based on its review of the record and any pro



                                                3
se brief filed, if there is any arguable issue. Id. If so, the court will require appellate counsel

to submit supplemental briefing on that issue “regardless of the probability of the defendant’s

success on appeal.” Id. Last, “[o]nce briefing is complete, the appellate court must consider

the case on the merits and render a decision.” Id.

¶10.   Brooks’s appellate counsel asserted that pursuant to Lindsey they had scoured the

record and were unable to identify any arguable issues warranting appellate review. Counsel

informed Brooks accordingly and advised him of his right to file a pro se brief. Brooks did

not. The State agrees with Brooks’s counsel that the case is devoid of an arguable issue and

asks that Brooks’s conviction and sentence be affirmed.

¶11.   After a thorough and independent review of the record, including the indictment, all

pretrial and post-trial motions, the trial transcript, and the trial exhibits, we find that no

arguable issue exists warranting reversal. We therefore affirm Brooks’s conviction and

sentence.

¶12.   AFFIRMED.

    BARNES, C.J., CARLTON AND J. WILSON, P.JJ., GREENLEE,
WESTBROOKS, TINDELL, McDONALD, LAWRENCE AND C. WILSON, JJ.,
CONCUR.




                                                4